Citation Nr: 0025445	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a head 
injury with a cerebral contusion, an anxiety reaction, and 
organic brain syndrome (OBS), currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active honorable service from June 1975 to 
June 1979, and active service under other than honorable 
conditions from March 1981 to April 1982.  This appeal arises 
from a June 1997 rating action which denied a rating in 
excess of 10% for residuals of a head injury with a cerebral 
contusion, an anxiety reaction, and OBS.  

This appeal also originally arose from an October 1997 rating 
action which deemed the veteran incompetent.  The veteran 
filed a Notice of Disagreement therewith in November 1997, 
and a Statement of the Case (SOC) was issued in September 
1999, but he did not perfect his appeal by filing a timely 
Substantive Appeal.

By letter of May 2000, the RO notified the veteran of a 
hearing which had been scheduled for him before a Member of 
the Board of Veterans Appeals (Board) at the RO for a date in 
July.  The veteran failed to report for the hearing.


REMAND

Subsequent to the issuance of the Supplemental SOC (SSOC) in 
this appeal in September 1999, additional records of VA 
medical treatment of the veteran for neuropsychiatric 
problems from 1998 to 2000 were associated with the claims 
folder.  38 C.F.R. § 20.1304(c) (1999) provides that any 
pertinent evidence submitted by the appellant or 
representative, as well as any such evidence referred to the 
Board by the RO, must be referred to the RO for review and 
preparation of an SSOC unless this procedural right is waived 
by the appellant or representative.  Since the veteran or 
representative has not waived initial RO review of this 
pertinent additional evidence, the Board finds that the 
regulatory criteria require that this case be referred to the 
RO for such action prior to an appellate decision.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the VA New 
Jersey HCS and obtain and associate 
with the claims folder all records of 
neuropsychiatric treatment and 
evaluation of the veteran from April 
2000 to the present time.  These 
should include any records of 
treatment at the Trenton clinic.

2. After the abovementioned records have 
been obtained, the RO should afford 
the veteran a special VA 
neuropsychiatric examination to 
determine the degree of severity of 
his service-connected residuals of a 
head injury with a cerebral contusion, 
an anxiety reaction, and OBS.  The 
claims folder and a copy of this 
Remand Order must be made available to 
the examining physician prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
medical and employment history.  All 
clinical findings should be reported 
in detail.  Such tests as are deemed 
necessary should be performed.  The 
examiner should identify 
diagnostically all symptoms and 
clinical findings which are 
manifestations of the service-
connected residuals of an inservice 
head injury with a cerebral contusion, 
an anxiety reaction, and OBS, and, to 
the extent possible, disassociate 
therefrom any symptoms and clinical 
findings which are manifestations of 
non-service-connected residuals of 
post-service head injuries.  The 
examiner must be furnished a copy of 
the VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130 
(1999)) and, on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from 0% to 100%, and if present, the 
frequency and/or degree(s) of severity 
thereof. 

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been completed, including provision of 
the specified medical comments.  If 
not, appropriate corrective action 
should be undertaken.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
SSOC, and the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


